Citation Nr: 1221461	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-10 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1970 to December 1971 and from June 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran is competent to manage his own funds without limitation.  


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of VA compensation benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.353 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353 -56 (Apr. 30, 2008); See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); See also Pelegrini, 18 Vet. App. at 119.  

However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that the notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue currently on appeal.  In any event, the Board notes that the full benefits sought on appeal have been granted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify, the duty to assist or the due process provisions of 38 C.F.R. § 3.353(e), such error was harmless and need not be further considered.  

Analysis

For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 U.S.C.A. § 3.353(a).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102.  

Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations as to incompetency should be based upon all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 
Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in 38 C.F.R. § 3.103 (2011).  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).  

By way of history, the Veteran served on active duty from May 1970 to December 1971, and from June 1972 to April 1974.  He was granted entitlement to service connection for paranoid schizophrenia very soon after his separation from service, and, in a subsequent August 1980 rating decision, the RO increased the evaluation for this service connected disorder to 100 percent disabling, effective January 11, 1980.  At a June 1982 VA examination, the Veteran presented with a flat affect and "athetoid movements of the hands and rocking in his chair."  The examiner noted that the Veteran's judgment, reasoning, and insight were "nil" and observed the Veteran rocking back and forth in the chair "in a very infantile fashion."  The examiner further noted that the Veteran admitted to having auditory and visual hallucinations.  Based on his evaluation of the Veteran, the examiner determined that the Veteran was incapable of handling his financial affairs and found him to be incompetent for VA purposes.  

In August 1982, the RO proposed finding the Veteran incompetent to handle disbursement of VA funds.  That same month, the Veteran was notified of this proposal and was provided the opportunity to submit or identify evidence to show why the proposed action should not be taken.  In an August 1982 statement, the Veteran indicated that he wished to designate his wife as his fiduciary.  Later, in August 1982, the RO determined that the Veteran was incompetent for VA purposes, and therefore incapable of managing his own financial affairs.  

In April 2008, the Veteran submitted a claim to have his competency restored.  Therein, he requested a competency hearing to ascertain his current competency to handle own financial affairs.  Along with his claim, he submitted a May 2008 letter from his private psychiatrist, C.L., M.D., who concluded after interviewing the Veteran, that the Veteran was competent to manage his own funds.  According to Dr. C.L., the Veteran did not display any difficulties with impulsive behavior or signs of active psychosis or dementia.  Dr. C.L. further described the Veteran's mood as stable, and noted that he was rational and coherent, and appeared to exhibit appropriate judgment in life areas.  

At a June 2008 VA psychiatric examination, the examiner noted that the Veteran had received psychiatric treatment at the VA Medical Center (VAMC) in Muskogee, Oklahoma from 1972 to May 2007.  The examiner also acknowledged the Veteran's history of auditory and visual hallucinations and noted that he had been hospitalized in the past due to the severity of his psychiatric symptoms.  At the examination, the Veteran reported that he "still hears voices but they are calmer than before. . . ."  Upon conducting a mental status evaluation of the Veteran, the examiner described the Veteran's affect as inappropriate, his mood as "[h]opeless, [h]appy, [g]ood, [d]epressed", and his thought process as rambling.  The examiner noted that the Veteran was oriented as to person, place and time, displayed a cooperative and friendly attitude, and did not exhibit any obsessive/ritualistic behavior.  The examiner acknowledged the ongoing presence of auditory and visual hallucinations but added that these symptoms were not persistent.  

The examiner observed that the Veteran understood the amount of his benefit payment and the amount of his monthly bills.  According to the examiner, while the Veteran prudently handles these payments, he was not capable of managing his financial affairs as his wife, who was his designated payee, writes the checks.  The examiner acknowledged that the Veteran claimed and appeared to be functioning well, but noted that he was neither taking his prescribed medication, nor keeping his appointments at the mental health clinic.  According to the examiner, the Veteran "needs to continue to have a payee until he achieves a better safety net for when his schizophrenic symptoms worsen, which they likely will."  

In the July 2008 rating action, the RO found no change in the Veteran's competency rating and thus denied his request to have his competency restored.  
The Veteran submitted another letter from his private psychiatrist, Dr. C.L., dated in September 2008, in which Dr. C.L. reiterated his previous opinion that the Veteran "appeared competent and...did not appear to require a payee and appeared able to manage funds in his own best interest."  Dr. C.L. recounted the Veteran's May 2008 visit, and described the Veteran as well-groomed and cooperative, noting that he did not display any difficulties with impulsive behavior.  Dr. C.L. further noted that the Veteran's mood appeared stable during this visit and explained that he had observed no disorganization in the Veteran's thought process.  

In reviewing the Veteran's claims file and addressing the June 2008 VA examination report, Dr. C.L. noted that the Veteran has had a diagnosis of paranoid schizophrenia since the 1980s, and "was especially symptomatic back in the 1980s."  Dr. C.L. acknowledged the June 2008 VA examiner's observation that the Veteran was not taking his medication, but noted that the Veteran has not been on medication for some period of time, and nevertheless "appears organized and essentially in significant remission of his psychosis. . . ."  Dr. C.L. also took note of the Veteran's appearance and behavior as reported during the June 2008 VA mental status evaluation, noting that the Veteran was neatly groomed, appropriately dressed, and displayed a cooperative, friendly and attentive attitude.  In addition, he pointed out that the Veteran did not exhibit inappropriate behavior, that he had no problems with his activities of daily living, and that his immediate recent and remote memory were shown to be normal.  Dr. C.L. further highlighted the June 2008 VA examiner's notations that the Veteran partially understood that he had a problem, was felt to understand the outcome of his behavior, and was shown to understand the amount of his service benefits and monthly bills.  

In addition, Dr. C.L addressed a field examination report which took place in September 2000, wherein the field examiner described the Veteran as clean, well-groomed, oriented, and friendly, and noted that he was able to answer questions logically and rationally.  Based on this report, the Veteran was shown to understand the sources and amount of his income, and was able to handle his spending money.  It was further noted in the report that the Veteran was usually accompanied by his spouse whenever he spent money and that his spouse attested to the fact that he was capable of handling his spending money well.  
According to Dr. C.L., these findings appear to reflect a level of competency as to the Veteran's ability to manage his funds.  Dr. C.L. acknowledged the concern that the Veteran's schizophrenic symptoms could potentially worsen but noted that this possibility would appear to be a question for the future.  Dr. C.L. further noted that the June 2008 VA examiner appeared to find the Veteran to be competent.  

Another field examination was conducted in October 2008, at which time the field examiner, G.Y., observed that the Veteran appeared "somewhat weary" of his visit.  During the visit, the Veteran repeatedly asserted that he was capable of handling his own affairs.  G.Y noted there to be some confusion with respect to the Veteran's checking and saving accounts, and, when he asked the Veteran to see a statement of his checking account, the Veteran's wife showed him a report of their savings account statement, mistakenly believing this to be their checking account statement.  According to G.Y., the Veteran appeared to understand the amount of benefits he receives from the VA, and, when G.Y. first discussed the possibility of placing the Veteran under Supervised Direct Pay (SDP) through the Fiduciary program in an attempt to see how well he is able to handle his VA funds for a set time, the Veteran, initially appeared somewhat confused and angry over the restrictions the program would require, but eventually appeared ready to handle this possibility.  Based on the field examiner's assessment, while the Veteran was able to express his wants and needs, and appeared to be stable overall, "due to his reactions and inability to answer some of the questions correctly during this visit," he did not feel that the Veteran was actually capable of handling his own VA funds at this time, to include under SDP.  According to G.Y., the bases for this determination were due to the Veteran's lack of awareness with respect to the type of bank account he currently has, his lack of knowledge regarding his current expenses, and his inability to explain things without the assistance of others.  According to G.Y., it is apparent that the Veteran would not be able to handle the funds strictly on his own.  

In deciding whether to restore the Veteran's competency status, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. Ap. 171 (1991).

To that end, the Board places more weight on the May 2008 and September 2008 opinions provided by Dr. C.L.  These opinions were issued by a Board certified psychiatrist, and together encompass a detailed review of the Veteran's claims file, as well a complete evaluation of the Veteran's mental competency.  In addition, Dr. C.L. provided a clear opinion discussing the reasons why he finds the Veteran competent and capable of managing his financial affairs, and further addressing the various arguments made by the June 2008 VA examiner as to why restoration of the Veteran's competency status should be denied.  Dr. C.L. further took note of the June 2008 mental examination findings and the September 2000 field examination report, all of which support his assertion that the Veteran currently has the requisite mental competency level necessary to manage his own funds.  

The Board acknowledges the June 2008 VA examination and October 2008 field examination report, both of which support the conclusion that restoration of the Veteran's competency status should be denied.  However, these reports reflect that the Veteran was stable and appeared to be functioning well at the present time.  These reports also reflect that the Veteran was able to express his wants and needs coherently and owed no outstanding debts.  Indeed, in determining that the Veteran was not competent to handle and manage the receipt of his VA compensation benefits, the June 2008 VA examiner relied on certain factors, to include the Veteran not taking his medication and/or keeping his appointments at the mental health clinic, and determined that the Veteran should continue to have a payee until he had a better safety net for when his schizophrenic symptoms worsen, "which they likely will."  This opinion was addressed in the September 2008 letter from Dr. C.L., who noted that the Veteran had not been taking his medication for some period of time, yet "appears organized and essentially in significant remission of his psychosis. . . ."  Dr. C.L. also acknowledged the possibility that the Veteran's symptoms could potentially worsen, but found that this was a question which should be addressed in the future, because as of right now, the Veteran was competent to manage his financial affairs.  According to Dr. C.L., the June 2008 VA examiner also appeared to find the Veteran competent at the present time.  

Furthermore, in reviewing the Veteran's medical history, Dr. C.L. noted the severity of the Veteran's psychiatric symptoms when he was first diagnosed with paranoid schizophrenia, and stated that he understood why the Veteran was deemed not competent at the time.  A review of the Veteran's claims file shows that, from 1974 to 1984, he was routinely hospitalized for worsening symptoms of his service-connected psychiatric disorder.  However, as pointed out by Dr. C.L., the behavior and symptoms displayed at the time he was first rendered incompetent for VA purposes were not present at the June 2008 VA examination, or during the October 2008 field examination.  Indeed, based on the available evidence of record, it does not appear that the Veteran's psychiatric symptoms have necessitated any further hospitalizations during the past several decades.  

With respect to the October 2008 field examination report, the Board does not find the reasoning underlying the field examiner's conclusion to be strong enough to deny the Veteran's claim for restoration of his competency status.  While the Veteran may have appeared suspicious towards the field examiner, and confused with respect to some of the questions asked, his reaction toward the field examiner and inability to answer his questions could have arisen from an array of factors, to include his frustration with the appeal process.  Indeed, even though the Veteran initially appeared confused and angry at the possibility of being placed in the SDP program, according to the field examiner, he eventually appeared ready to handle this challenge.  Furthermore, the field examiner stated that the Veteran appeared to be stable and capable of expressing his wants and needs.  

Additional evidence in support of the Veteran's claim includes his own conduct during the appeal period, wherein he demonstrated the mental capacity to perfect his appeal to the Board on the RO's incompetency finding, to seek several private opinions in support of his claim, to provide the October 2008 field examiner with evidentiary documents, and to recite relevant case law in his August 2008 Notice of Disagreement (NOD).  Moreover, the Board notes that, when the RO first proposed finding the Veteran incompetent for VA purposes in 1982, he did not disagree with this determination and asked that his wife be his designated payee.  The fact that the Veteran is now seeking to have his competency status restored reflects a certain level of awareness and understanding on his part that his present psychiatric condition is not as severe as it was at the time he was found incompetent.  

The Board recognizes the possible concern that the Veteran's symptoms could potentially worsen in the future.  However, at this point the Veteran has not demonstrated an inability to manage his finances.  If the Veteran's symptoms do worsen in the future, then the matter of whether he remains competent to manage his financial matter can be addressed again at that later time. 

Thus, in light of the positive May 2008 and September 2008 private opinions, and the Veteran's own behavior throughout the course of the appeal, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant restoration of his competency status for VA benefit purposes.  38 U.S.C.A. § 5107(b).  


ORDER

Restoration of competency status for VA benefit purposes is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


